Exhibit 10.1

 

[g112831kei001.jpg]

 

 

Stebbins B. Chandor, Jr.

1901 N. Roselle Rd., Suite 500

 

EVP & CFO

Schaumburg, IL 60195

 

 

Tel: 847-885-7006

 

 

Fax: 847-885-7125

 

December 28, 2007

 

James F. Ingold

1230 W. Kenilworth Avenue

Palatine, Illinois 60067

 

Dear Jim:

 

I am pleased to confirm our offer of employment with iPCS Wireless, Inc. to
serve as Vice President & Controller of iPCS, Inc. and its subsidiaries.  Your
office would be located in our Schaumburg, Illinois office.  In this position,
you will report directly to me, the Executive Vice President and CFO.  This
offer is contingent upon successful completion of a background and drug screen
test.  Should you accept this offer, the following provisions will apply:

 

 

·

Start Date:

 

January 21, 2008

 

 

 

 

 

 

·

Salary:

 

$185,000/year, payable every two weeks with a sign-on bonus of $20,000.

 

 

 

 

 

 

·

Bonus:

 

A target annual bonus of 35% of base pay based on the achievement of company
objectives and individual performance. Actual payout may range from 0 to 120% of
your target, based on individual performance. You will be eligible to
participate in the iPCS, Inc. Annual Bonus Program beginning for the calendar
year 2008 (pro-rata to your start date).

 

 

 

 

 

 

·

Equity Award

 

iPCS will grant a non-qualified stock option, subject to approval of the
Compensation Committee of the Board of Directors, to purchase 10,000 shares of
iPCS common stock with an exercise price equal to fair market value on your
Start Date.

 

 

 

 

 

 

·

Merit Increase:

 

You will be eligible to receive a merit increase effective January 1, 2009,
based on performance.

 

 

 

 

 

 

·

Benefits:

 

Eligibility for coverage in our benefit programs is the first day of the month
following thirty days’ employment. Costs depend on the plans and levels of
coverage(s) that you elect.  A benefits package is enclosed with the associated
costs.  Should you have any questions, please contact me.

 

 

 

 

 

 

 

 

 

You will become eligible to participate in the iPCS Wireless 401(k) Retirement
Plan after three (3) months of service.  Your benefits package and enrollment
materials will be provided to you within ten (10) days of your effective
eligibility date.  These documents are time sensitive and will require your
immediate attention.

 

 

 

 

 

 

 

 

 

You will be eligible for no less than four weeks vacation for each calendar
year, no more than two weeks of which can be taken together without the prior
consent of the CFO.  Vacation is accrued each pay period.

 

--------------------------------------------------------------------------------


 

 

·

Severance:

 

Same terms and conditions as existing employees, however, if a change of control
incurs before December 31, 2009, you will receive a benefit equal to 12 months’
salary.

 

All other provisions and policies adopted by iPCS will apply.  iPCS reserves the
right to change or modify any of its benefits or policies as necessary.

 

This offer of employment is being extended to you based on your representation
that as of your effective date of employment with iPCS, you are not subject to
any agreement, including without limitation, a non-compete agreement,
restrictive covenant, or disclosure agreement, with a former employer that would
prohibit or preclude you from performing your job duties or fulfilling your job
responsibilities at iPCS.

 

The letter provides general information regarding terms of and conditions
employment.  Policies and benefits are subject to change.  This letter is not
intended to create or constitute an employment agreement with any candidate for
employment.  Employment at iPCS is at will, and may be terminated by either
party for any reason.  At-will employment status may only be modified by a
written agreement between the parties.

 

Jim, I am pleased to extend this offer of employment to you and am excited about
the prospect of you joining the iPCS team.  Please let me know if you have any
questions or concerns about the terms of our offer.

 

Please accept our offer by signing where indicated on the Employee Acknowledge
page and returning this letter to me at 1901 N. Roselle Road, Suite 500,
Schaumburg, Illinois 60195 or via fax at (847) 885-7125.

 

Sincerely,

 

 

/s/ Stebbins B. Chandor, Jr

 

Stebbins B. Chandor, Jr.

 

EVP & CFO

 

 

Note: Offers not returned within three (3) business days will be considered
declined offers.

 

2

--------------------------------------------------------------------------------


 

Employee Acknowledgement

 

I have reviewed and agree to the terms and conditions of employment as outlined
above.  I acknowledge that my employment with iPCS is at-will and may be
terminated by either party for any reason.  I further acknowledge that iPCS
reserves the right to amend, modify, or revise the aforementioned guidelines,
polices and procedures.

 

 

/s/ James F. Ingold

 

1/2/08

James F. Ingold

 

Date

 

3

--------------------------------------------------------------------------------